Citation Nr: 0210899	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1945 to July 
1948.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a back disorder.  Further 
development will be conducted on the issue of service 
connection for a back disorder on a de novo basis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In June 1950 the RO severed service connection for 
herniated intervertebral disc syndrome and denied service 
connection a congenital abnormality of the fifth lumbar 
vertebral articulation.  The appellant did not appeal this 
decision.

2.  Evidence added to the record since the June 1950 rating 
decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.



CONCLUSION OF LAW

The evidence received since the June 1950 rating decision, 
which severed service connection for herniated intervertebral 
disc syndrome and denied service connection for a congenital 
abnormality of the fifth lumbar vertebral articulation, is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  For the limited purposes of reopening the 
veteran's claim, the Board finds that the requirements of 
VCAA have been met.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. 

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

Congenital or developmental defects are not diseases within 
the meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. § 3.303 (c) (2001).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153 (West 1991); 38 C.F.R. 3.306(b) (2001).

The General Counsel of the VA has noted that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability. 
VAOPGCPREC 89-90 (O.G.C. Prec. 82-90).

The evidence of record at the time of the June 1950 decision 
by the RO, which severed service connection for herniated 
intervertebral disc syndrome and denied service connection a 
congenital abnormality of the fifth lumbar vertebral 
articulation, is briefly summarized.  A report of medical 
survey dated in July 1948 reflects that the veteran had been 
hospitalized at a military facility in June 1948 for a 
hernia, intervertebral disc.  He had been on duty for one 
month following five months of hospitalization for the same 
complaints.  He complained of pain in the lumbar region and 
right leg.  He had experienced acute episodes since a pile of 
mattresses fell on him two years earlier.  A myelogram showed 
a defect at the third and fourth lumbar vertebrae on the 
right and x-rays showed a narrowing of the interspace between 
the twelfth thoracic and first lumbar vertebrae.  The 
discharge diagnosis was hernia, intervertebral disc.  It was 
determined that he was medically unfit for active duty.

In September 1948 the RO granted service connection for 
herniated disc, intervertebral disc syndrome and assigned a 
40 percent rating.

The veteran was hospitalized at a VA facility in January 1950 
for a period of observation and evaluation.  X-ray findings 
include minimal osteoarthritic changes in the thoracic spine.  
At that time it was determined that the veteran had 
congenital abnormality of the fifth lumbar vertebral 
articulation.

In June 1950 the RO severed service connection for herniated 
intervertebral disc syndrome and denied service connection a 
congenital abnormality of the fifth lumbar vertebral 
articulation.  The veteran was notified of that decision and 
his appellate rights.  He did not appeal that determination.  
Accordingly, the June 1950 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

However, the appellant may reopen his claim by submitting new 
and material evidence. 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The evidence received since the June 1950 rating action 
includes VA and private medical records and the veteran's 
testimony given during a hearing before the undersigned 
member of the Board sitting at the RO in June 2002.  The 
medical records include VA x-ray report, dated in September 
1998, which shows arthritis of the lumbosacral spine and 
November 1998 MRI which showed a disc bulge and spurring at 
the L4-L5 and a disc bulge and bilateral fact disease at the 
L1-L2.  .

Also received was an April 2001 statement from a private 
physician in which the physician indicates that the veteran 
could certainly have had intervertebral disc syndrome in 
1948.  

The Board finds this evidence new and material as it 
indicates the veteran may have had the intervertebral disc 
syndrome while on active duty and also confirms the presence 
of arthritis in the spine.  Accordingly the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To this 
extent only, the appeal is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

